WILLIAMS, Associate Justice.
In this case it appears that defendant in error purchased the land after proof and certificate of three years’ occupancy, relying upon such certificate and paying full value for the land without notice of the fact of nonoccupancy alleged as a ground for canceling the sale. In refusing the application we think it proper to say that we hold that the defense of innocent purchaser under the certificate is good against the attack of the State upon the sale on the ground of nonoccupancy.